Exhibit 10.1
 
SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER
 
This SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
as of June 30, 2013, by and among Broadcast International, Inc., a Utah
corporation  (“Parent”), Alta Acquisition Corporation, a Nevada corporation
(“Merger Sub”) and AllDigital Holdings, Inc., a Nevada corporation (the
“Company”) with respect to the Agreement and Plan of Merger dated January 6,
2013 among Parent, Merger Sub and the Company, as previously amended by the
First Amendment to Agreement and Plan of Merger dated April 10, 2013 (the
“Merger Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the parties to the Merger Agreement desire to amend the effective
exchange ratio in the Merger (as implemented by the definition of Aggregate
Merger Consideration) and to add and amend certain conditions to Closing, all as
provided herein;
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration set forth herein and in the Merger
Agreement, the receipt and sufficiency of which are hereby acknowledged and
accepted, and intending to be legally bound hereby, Parent, Merger Sub and the
Company hereby agree as follows:


1.
Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them under the Merger Agreement.

 
2.
Amendments to Merger Agreement.

 
 
a.
Amendment to Aggregate Merger Consideration.   The definition of “Aggregate
Merger Consideration ” in the Merger Agreement is hereby deleted and replaced
with the following:

 
 
Aggregate Merger Consideration” shall mean the product, rounded up to the
nearest full share of Parent Common Stock, of (a) the Parent Fully Diluted
Common Stock as of the Effective Time (after the Reverse Stock Split),
multiplied by (b) 1.380952381.  For purposes of clarity, shares of Parent Common
Stock issuable following Closing pursuant to subscription agreements and capital
commitments anticipated by Section 7.20 shall not affect calculation of the
Aggregate Merger Consideration (i.e. shall not be part of Parent Fully Diluted
Common Stock ).


 
 
b.
Amendment to Adjusted Working Capital Closing Condition.  Section 7.14 of the
Merger  Agreement is hereby deleted and replaced with the following:

 
7.14                 Working Capital.   The Adjusted Working Capital of Parent
immediately prior to Closing shall be an amount equal to or greater than zero.
“Adjusted Working Capital” shall mean (a) cash and cash equivalents, and
accounts receivable, net of an allowance for doubtful accounts, each determined
in accordance with GAAP less (b) current liabilities determined in
accordance with GAAP, excluding current liabilities that by their governing
terms convert into Parent Common Stock at the Effective Time and are included in
the calculation of Parent Fully Diluted Common Stock.
 
 
c.
Amendment to Monthly Net Cash Flow.  Section 7.16 of the Merger Agreement is
hereby deleted and replaced with the following:

 
 
 

--------------------------------------------------------------------------------

 
 
7.16                 Monthly Net Cash Flow.   Parent’s Monthly Net Cash Flow for
the preceding thirty days shall be equal to or greater than a $10,000 monthly
deficit.  “Monthly Net Cash Flow” shall mean cash flow from operations
determined in accordance with GAAP, less capital expenditures.  
 


 
d.
Committed Capital.  A new Section 7.20 is added to the Merger Agreement, which
shall provide as follows:

 
7.20                 Capital Commitment .   There shall be in place valid,
binding and irrevocable subscription agreements or other commitments with
respect to the purchase from Parent immediately following Closing of no less
than $1.5 million, and no more than $3.5 million, in Parent Common Stock on
terms and conditions approved in writing by the Company in its discretion with
investors approved by the Company in writing on a subscription-by-subscription
basis.   No counterparty to any such subscription agreement or commitment shall
be in default or shall have asserted that Parent is in default or that any
conditions to the counterparty’s obligation to close such financing is not
satisfied or will not be satisfied upon the Closing.
 
 
e.
End Date.  The “End Date” in Section 8.1(b) of the Merger Agreement shall be
changed from July 31, 2013 to October 31, 2013.

 
 
f.
Directors At Closing.   The reference to “five directors” in Section 7.10(b)(i)
of the Merger Agreement shall be modified to read “a number of directors equal
to the number of directors on Schedule 5.11 that have identified as of the date
proposed for Closing”.   The portion of Schedule 5.11 entitled “Directors” shall
be deleted and replaced with the following:



Directors
Donald A. Harris
Paul Summers
David Williams
Up to two additional directors approved by Company and Parent prior to Closing.


 
g.
Reverse Stock Split.   The definition of “Reverse Stock Split” shall be deleted
and replaced with the following:



“Reverse Stock Split” shall mean a consolidation (a/k/a reverse stock split) of
each class and series of capital stock of Parent at a ratio of fifteen (15)
pre-consolidation shares to one (1) post-consolidation share or such other ratio
as mutually agreed upon by Parent and the Company and set forth in the Joint
Proxy Statement/Prospectus, as the same may be amended from time to time.




3.
No Other Changes. As amended by this Amendment, the Merger Agreement remains in
full force and effect and is hereby ratified and confirmed by Parent, Merger Sub
and the Company.

 
4.
Misc. Terms.  This Amendment shall be governed by the general terms and
provisions set forth in Section 9 of the Merger Agreement.

 
[intentionally left blank; signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this SECOND AMENDMENT TO
AGREEMENT AND PLAN OF MERGER to be duly executed by their respective authorized
officers as of the day and year first above written.
 


 



 
BROADCAST INTERNATIONAL, INC.
         
By:
/s/ James E. Solomon
 
Name:
James E. Solomon
 
Title:
CFO






 
ALTA ACQUISITIONS CORPORATION
         
By:
/s/ James E. Solomon
 
Name:
James E. Solomon
 
Title:
CFO






 
ALLDIGITAL HOLDINGS, INC.
         
By:
/s/ Paul Summers
 
Name:
Paul Summers
 
Title:
CEO
                               



 
 
[Signature Page to Second Amendment to Agreement and Plan of Merger]
 
 
 

--------------------------------------------------------------------------------